Barrows, J.
I concur in ordering judgment for the defendant here because I think an employer has an absolute right to intervene for the protection of those who are in his service from extortion, and also for the preservation of his own business interests from detriment, by preventing those who are in his employ from associating or dealing with those whom he regards as hostile to himself.
As to what his own interest or that of his employees requires in these respects, his judgment is conclusive, and his legal right to refuse to employ those who will not conform to his wishes and injunctions cannot be questioned. Except by his own contract he can be under no legal obligation to give employment to any man, and to the making of that contract he may attach any condition notin contravention of law or public policy that he pleases. No one has any legal cause of complaint against him if he exercises the right so to do.
I am of the opinion also that this is in a class of cases where public policy forbids inquiry into the motives of the employer. The spirit of unfriendliness, so often generated by sharp competition in business, andthe abundant occasions for difference between employer and employee would be likely to overwhelm with litigation any man or corporation engaged in extensive operations, if every proprietor of a tenement in the vicinity could call him to account before a jury for making it a condition with his workmen that they shall regard his wishes in selecting their place of abode, inasmuch as the same principle -would extend to all others w'ho desire to reap a profit by dealing with the -workmen. It is true that in this particular case there was abundant reason, both in the exorbitant rent demanded of the workmen for the tenement, and in the hostile attitude which the owner of it assumed to the employer, to justify the prohibition. But such proofs might not always be readily attainable.
The point is that those who desire to deal with another’s employees have no such vested right in the wages he is to pay them as to authorize them to dictate what terms he shall or shall not make with them, or to complain if he deems it for his interest, or that of his workmen, to make non-intercourse *239with themselves a condition of -employment. The multiplicity of groundless and malicious suits of this description which would be likely to arise if their maintenance ivas made to depend on the motive of the prohibition is, of itself, a sufficient reason why no inquiry should be made about it;-as in the case of public officers acting within the scope of their duty (Benjamin v. Wheeler, 8 Gray, 409); or of those who are merely enforcing a legal claim (South Royalton Bank v. Suffolk Bank, 27 Vt. 505); or of insurers refusing to contract with those whom they distrust; (Hunt v. Simonds, 19 Missouri, 583.)
Walton and Symonds, JJ., concurred.
Peters, J.
My judgment is that the law does not permit the plaintiff to recover. The facts alleged by the plaintiff are clearly enough proved. It cannot reasonably be denied, the defendant himself does not deny, that the plaintiff’s tenant ivas induced by the threats of the defendant to quit the plaintiff’s tenement. In a moral sense the motive may not have been a justifiable one. Still, the action is not maintainable.
The case comes to this : Can the plaintiff recover against the defendant for inducing, by such means of persuasion and influence as were used by him, a third person, to break a contract or engagement of tenancy with' the plaintiff? I cannot see that such a position is warranted by the authorities. It seems to me to be an advance upon the present state of the law upon the subject. The question is not whether a person would be exonerated from liability for causing another to break a contract, if such person has used illegal means to accomplish his purpose. But what is the law of a case where the means used were legal means, or would be so regarded if there was no revengeful motive connected with them.
The defendant had a legal right to employ or not employ a laborer who happened to be a tenant of the plaintiff. By an act or by threat of an act which he had a legal right to perform, he induces the laborer to quit the tenancy. He advises and persuades the laborer to break or not to continue a contract. That is not an offense against the law. If a man can advise, can he not use *240•any lawful means to make his advice effectual? Morality may notice the motive. In such a case as the present the law cannot.
There are, however, exceptions to these general propositions or rules. At a very early period of the common law an action was given to a person against one who knowingly enticed a servant, minor or apprentice from his master. And that principle has been, by at least a preponderance of authority, gradually and fittingly extended until it now sustains an action whenever the person enticed away is under a contract or duty to perform personal services of any kind to the plaintiff. It is no longer necessary that the employer and the emplojmd should stand in the strict relation of master and servant. The person employed may be a skilled mechanic, an expert even, or a professional performer. Still it must be personal services that are to be rendered. Further than this the cases do not extend the principle.
An exhaustive discussion of the doctrine is contained in the ruling case of Lumley v. Gye, 2 El. & Bl. 216; 75 E. C. L. and that case is learnedly reviewed in Big. Cas. Torts, 306. The same question lately appeared again in the English Court of Appeal, Exch. Div. in the case of Bowen v. Hall, and that case is also reviewed, and much learning added to it, in a note by an editor, in 20 Am. L. Reg, N. S. 578. These authorities cover all the ground of" discussion, and very little could be profitably added. And in those cases the question was not whether the principle should go beyond instances where the contract was for the rendering of personal services, but whether it should go so far as that under all circumstances. And even upon the question of such limited application of the principle the cases are not fully’' agreed.
The plaintiff' cannot recover unless the principle is to be still further extended. There are strong reasons for making it actionable for one person to persuade wrongfully another to break a contract for personal services. There are also reasons for extending an application of the doctrine, but, I apprehend more to be said against extension. There certainly would be difficulties and dangersin advancing the doctrine beyond its present stage. There may be found among the cases judicial expressions favoring the *241right of action as one of general application, but certainly no well considered cases have gone to such an extent. Wells, J., in Walker v. Cronin, 107 Mass. 555, 567, says that the doctrine applies to all contracts of employment, if not to contracts of every description,” but that was a case of employment. So in humley v. Qye, supra, some of the arguments of the judges would logically defend the doctrine as applicable to all contracts, but in that case, too, a contract of employment only was involved. The plaintiff cites us to the old common law authorities that it was actionable in a person " to menace of life and member the ■tenants of another,” &c. An examination of the note in Big. Cas. Torts, at p. 326, before cited, will, I think, clearly explain, that the rule applied to such tenants as occupied the condition of servants, persons employed by the landowners, tenants who " paid yearly rents and services.” Threats of life and member would be most illegal means.
Any man may advise another to break a contract, if it be not a contract for personal services. He may use any lawful influences or means to make his advice prevail. In such a case, the law deems it not wise or practicable to enquire into the motive that instigates the advice. His conduct may be morally and not legally wrong. Strictly, in the present case, the defendant has done an act not in itself unlawful by lawful means. The law neither forbids the act nor the means. Standing within the pale of the law, he must have its immunity for the reason stated.
While it may not be denied that the plaintiff’s argument has its force, I do not see that the decisions of the courts are a support for it, nor do I bring myself to the belief that the doctrine contended for would be, in view of all cases likely to arise under it, safe and salutary enough to require or excuse its adoption.
Virgin, J., concurred.